DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In response to the Amendment of June 12, 2020, claims 1-19 have been cancelled.  Claims 20-41 have been added.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 25, 2020 and October 14, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20, 24, 25, 27 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yim et al. (US# 2009/0235014).
Regarding claim 20, Yim et al. teaches a data access system comprising:
a main memory module (600)comprising: a first memory system comprising a non-CPU memory system cache controller (630) and a non-CPU cache memory (620) , wherein the non-CPU cache memory of the first memory system is configured to be accessed by the non-CPU memory system cache controller [0150];
a second memory system comprising a non-volatile memory (650), such that the non-
volatile memory is directly accessed by the non-CPU memory system cache controller [0154];
a CPU (610) having CPU cache (620) , the CPU in communication with the main memory module,
wherein the CPU cache is separate from the main memory module [0152] ; and
a system bus located between the main memory module and the CPU such that the CPU
communicates with the non-CPU memory system cache controller of the main memory module
through the system bus [Fig. 6]; and
wherein the CPU is configured to generate, in response to data required by the CPU not
being cached in the CPU cache, a request for data that is sent through the system bus to the cache controller of the main memory module [0152, 0149].

Regarding claim 24, Yim et al. teaches wherein data stored in the non-CPU cache memory is data that has recently been used by the CPU [0007, 0152].


Regarding claim 27, Yim et al. teaches wherein the non-volatile memory functions as the main memory [0150; NVM functions as main memory for cache misses to volatile memories].

Regarding claim 28, Yim et al. teaches wherein the non-CPU memory system cache controller has one or more fully associative lookup tables [0130].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yim et al. (US# 2009/0235014) in view of OFFICIAL NOTICE.
Regarding claim 26, while Yim et al. teaches locality based data loading, Yim et al. fails to teach
wherein the non-CPU memory system cache controller is configured to perform predictive fetching of data stored in the second memory system for data that is expected to be requested by the CPU in the future and storing the fetched data in the non-CPU cache memory.  One of ordinary skill in the art would recognize that prefetching is a popular and common way to load data from a non-volatile memory in to a volatile memory without a specific access command from the user.  By prefetching data related to the .

Allowable Subject Matter
Claims 29-41 are allowed over the prior art of record.
Claims 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art, including that of the IDS filed 8/25/20 and 10/14/20,  teach related caching and address translation system but fail to provide a rationale, separately or in combination, to include the limitation of the controller of the main memory module is configured to attempt to translate a physical address, received with the request for data, to a virtual address, wherein the virtual address corresponds to a physical location within the non-CPU cache memory, and in response to determining the physical address to virtual address translation does not exist, the non-CPU memory system cache controller is configured to retrieve the data required by the CPU directly from the non-volatile memory; and attempting to generate a virtual address with the non-CPU cache controller based on the physical address, which corresponds to a physical location within the non-CPU cache; and …. in response to determining the physical address can not be translated to the virtual address by the non-CPU cache 
While prior art such as Yim et al. teaches address translation and directly accessing the non-volatile memory, no prior art has been found, separately or in combination, that explicitly discloses the physical to virtual translation and lookup limitations as claimed and disclosed supra.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art corresponds to related caching systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R PEUGH whose telephone number is (571) 272-4199.  The examiner can normally be reached on Monday-Friday from 7:30am to 3:30pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Adam Queler, phone number 571-272-4140, can be reached. The fax phone number for the organization where this application or proceeding is assigned is 703 872-9306. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/BRIAN R PEUGH/Primary Examiner, Art Unit 2137